Motion Granted; Order filed June 6, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00353-CV
                                   ____________

                     DREXEL CORPORATION, Appellant

                                         V.

                EDGEWOOD DEVELOPMENT, LTD, Appellee


                    On Appeal from the 133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-21997

                                      ORDER

      On May 22, 2013, appellant, Drexel Corporation, filed an emergency motion
for stay of discovery pending disposition of its application for interlocutory appeal.
The motion is granted.

      We therefore ORDER that discovery in this case is stayed in trial court cause
number 2012-21997, styled Edgewood Development, Ltd. v. Drexel Corporation.
Such discovery is stayed until final decision by this court of appellant’s
interlocutory appeal.



                                  PER CURIAM